                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

IAN WRIGHT,                                   :
     Plaintiff,                               :      CASE NO. 3:17-cv-1917 (MPS)
                                              :
       v.                                     :
                                              :
MICHAEL BIBENS, et al.                        :
     Defendants.                              :      November 1, 2018

________________________________________________________________________

       RULING ON MOTION FOR SUMMARY JUDGMENT (ECF No. 24)

       On November 16, 2017, the plaintiff, Ian Wright, a prisoner currently confined at

the Corrigan-Radgowski Correctional Center (“Corrigan”) in Uncasville, Connecticut,

filed a complaint under 42 U.S.C. § 1983 against several Connecticut Department of

Correction (“DOC”) officials. He claimed that the defendants violated his rights under

the First and Eighth Amendments to the United States Constitution for denying him

“common fare” vegetarian meals in accordance with his religious beliefs during a four-

day period at Corrigan. Compl. (ECF No. 1). The Court initially dismissed the

complaint without prejudice because the plaintiff failed to allege facts showing each

defendant’s personal involvement in the constitutional deprivations. Initial Review Order

(ECF No. 13). The plaintiff thereafter filed an amended complaint with additional factual

allegations. Am. Compl. (ECF No. 16). After reviewing the amended complaint, the

Court permitted the plaintiff’s First Amendment claim to proceed against one of the

defendants, Food Service Supervisor William Jackson, in his individual capacity for

damages. Ruling on Mot. to Reopen and Review of Am. Compl. (ECF No. 17). The

Court dismissed all other claims. Id. The defendant answered the amended complaint on

May 15, 2018. Answer (ECF No. 21).
       On July 3, 2018, the defendant filed the instant motion for summary judgment on

the plaintiff’s sole remaining claim. Mot. for Summ. J. (ECF No. 24); Mem. of Law in

Supp. of Mot. for Summ. J. (“Def.’s Mem.”) (ECF No. 24-1). He argues that (1) the

plaintiff’s First Amendment free exercise of religion claim fails as a matter of law, (2) the

plaintiff has failed to establish the defendant’s personal involvement in any constitutional

violation, and (3) he is entitled to qualified immunity. Mot. for Summ. J. The defendant

supplemented his motion with his affidavit, copies of institutional polices regarding the

food service at DOC facilities, and a Local Rule 56(a)1 Statement of Facts (ECF Nos. 24-

2 – 24-5). The Court then ordered the plaintiff to respond to the defendant’s motion with

a written memorandum and a Local Rule 56(a)2 Statement of Facts. See Order No. 29.

       The plaintiff filed an opposition to defendant’s motion on August 9, 2018 arguing

that there are genuine issues of material fact with respect to his First Amendment claim

and the defendant’s personal involvement and that the defendant is not entitled to

qualified immunity. Pl.’s Resp. to Def.’s Mot. Summ. J. (ECF No. 30); Mem. of Law in

Obj. to Def.’s Mot. for Summ. J. (“Pl.’s Mem.”) (ECF No. 30-1). He supplemented his

opposition with several exhibits (ECF No. 30-2), including his own affidavit and

documents related to his religious affiliation and diet necessities, and a “Statement of

Disputed Material Issues” (ECF No. 30-3).

       Because the Court agrees with the defendant that the First Amendment claim fails

on the summary judgment record, the Court will GRANT the motion for summary

judgment.




                                             2
    I.      Standard of Review

         In a motion for summary judgment, the burden is on the moving party to establish

that there are no genuine issues of material fact in dispute and that it is “entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might

affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); see also Dister v. Continental Group, Inc., 859 F.2d 1108,

1114 (2d Cir. 1988) (mere existence of alleged factual dispute will not defeat summary

judgment motion). The moving party may satisfy this burden “by showing – that is

pointing out to the district court – that there is an absence of evidence to support the

nonmoving party’s case.” PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir.

2002) (per curium) (internal quotations omitted; citations omitted).

         When a motion for summary judgment is supported by documentary evidence and

sworn affidavits and “demonstrates the absence of a genuine issue of material fact,” the

nonmoving party must do more than vaguely assert the existence of some unspecified

disputed material facts or “rely on conclusory allegations or unsubstantiated speculation.”

Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted). The nonmoving party “must come forward with specific evidence

demonstrating the existence of a genuine dispute of material fact.” Id.; see also First Nat.

Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 289 (1968) (nonmoving party must

submit sufficient evidence supporting factual dispute that will require factfinder to

resolve differing versions of truth at trial).

         In reviewing the record, the Court must “construe the evidence in the light most

favorable to the non-moving party and . . . draw all reasonable inferences in its favor.”



                                                 3
Gary Friedrich Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir.

2013) (citation omitted).

         Where one party is proceeding pro se, the Court must read his papers liberally and

interpret them “to raise the strongest arguments that they suggest.” Willey v. Kirkpatrick,

801 F.3d 51, 62 (2d Cir. 2015) (internal quotation marks and citation omitted). Despite

this liberal interpretation, however, “[u]nsupported allegations do not create a material

issue of fact” and cannot overcome a properly supported motion for summary judgment.

See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000), cert. denied, 540 U.S.

811 (2003).

   II.       Factual Allegations

         The Court finds the following facts from the amended complaint, the defendant’s

Local Rule 56(a)1 Statement (“Def.’s Stmt.”) (ECF No. 24-5), the plaintiff’s “Statement

of Disputed Material Issues”1 (“Pl.’s Stmt.”) (ECF No. 30-3), and the exhibits on record.

         The plaintiff was transferred from Cheshire Correctional Institution to Corrigan

on September 22, 2017. Def.’s Stmt. ¶ 1; Pl.’s Stmt. ¶ 1. The plaintiff is a member of the

Rastafarian religion, which requires its practitioners to adhere to a vegetarian diet. Def.’s

Stmt. ¶ 2; Pl.’s Stmt. ¶ 2. Since entering DOC custody in 2000, the plaintiff has been

approved to participate in the common fare meal program under DOC Administrative



         The defendant correctly notes in his reply that the plaintiff’s “Statement of
         1

Disputed Material Issues” does not fully comply with Local Rule 56(a)2. Def.’s Reply at
1-3. It does not correspond with the numbered paragraphs in the defendant’s Local Rule
56(a)1 Statement and admit or deny the facts asserted therein. See D. Conn. L. R. Civ. P.
56(a)2. Although the plaintiff’s failure to comply with the Local Rules of Civil
Procedure is not excusable, the Court, for purposes of only this case, will accept his
“Statement of Disputed Material Issues” to the extent it asserts facts which contradict the
defendant’s Local Rule 56(a)1 Statement. As shown below, the plaintiff’s statement and
supporting evidence do not cure the deficiency in his First Amendment claim.
                                              4
Directive 10.18. Pl.’s Stmt. ¶ 3; Pl.’s Ex. 7 (ECF No. 30-2 at 54). A common fare meal

is defined as “a meatless meal intended to accommodate those inmates whose religious

dietary needs cannot be met on the master menu.” Def.’s Ex. 1, Attach. B (ECF No. 24-2

at 16). In order to participate in the common fare meal program, an inmate must submit

an application to the food service department at the facility in which he is housed. Def.’s

Stmt. ¶ 21. The Food Service Supervisor IIII, who is responsible for ensuring

compliance with the common fare policy, then approves or denies the application. Id. at

¶¶ 22-24; Def.’s Ex. 1 (Jackson Aff.) ¶ 10; Def.’s Ex. 1, Attach. B. If approved, the

inmate is then placed on the list to receive common fare meals. Def.’s Stmt. at ¶¶ 23-24.

District Food Service Managers and the Director of Food Services also conduct reviews

of the facility’s common fare policy. Def.’s Ex. 1, Attach. B.

       From September 22 to September 27, the defendant worked as the Food Service

Supervisor II at Corrigan. Def.’s Ex. 1 (Jackson Aff.) ¶ 4. His duties included

monitoring and supervising inmates in the preparation of meals, food inspection,

receiving orders from vendors, and maintaining inventory and cleanliness. Id. During

those dates, the defendant worked from 10:30 a.m. to 6:45 p.m. and was not involved in

the preparation or service of breakfast or lunch meal trays.2 Id. at ¶ 16. If the defendant

receives information that an inmate has requested a common fare dinner, his common

practice is to check the facility records and verify whether that inmate is on the approved

list of common fare meal recipients. Id. at ¶ 15. If not, the defendant would inform the



       2
         The plaintiff disputes that the defendant was not involved in the preparation or
service of lunch meals at Corrigan from September 22 to September 27, although he
recites no facts to suggest that he has personal knowledge on this issue. Pl.’s Mem. at 8;
Pl.’s Stmt. ¶¶ 7, 18.


                                             5
inmate or custody official of the common fare application process. Id. As Food Service

Supervisor II, the defendant contends that he is not responsible for approving or denying

applications for common fare meal participation;3 id. at ¶ 9; but the plaintiff argues that

this statement is untrue. Pl.’s Mem. at 8.

       Upon his transfer to Corrigan on Friday, September 22, 2017,4 the plaintiff

informed intake officials that he had been approved to receive common fare meals

because of his religious dietary restrictions and that he would like to continue to receive

such meals while at Corrigan. Def.’s Stmt. ¶¶ 3, 13; Pl.’s Stmt. ¶ 4. That day, the

plaintiff received a fish meal tray, which is always served on Fridays and conforms to

both regular meal service and common fare policy. Def.’s Stmt. ¶ 13; Def.’s Ex. 1

(Jackson Aff.) ¶ 12. The next day, however, the plaintiff was served a regular meal tray

for lunch and dinner, which he refused because of his religious diet restriction. Def.’s

Stmt. ¶ 6; Pl.’s Stmt. ¶¶ 5-6.5 He asked the on-shift correction officer to contact the

defendant because he was supposed to receive common fare meals and he needed one to

take his medication. Def.’s Stmt. ¶ 6; Pl.’s Stmt. ¶ 7. The officer then called the

defendant, who informed him that the plaintiff was not on the approved list of common

fare inmates. Def.’s Stmt. ¶ 7; Pl.’s Stmt. ¶ 7. The same issue occurred on September

24, and when the correction officer inquired about the plaintiff’s meal status, the



       3
         The DOC’s description of the common fare meal program states that the Food
Service Supervisor III is responsible for ensuring inmate and staff compliance with the
program. Def.’s Attach. B.
       4
           The Court takes judicial notice that September 22, 2017 was a Friday.
       5
         For breakfast, all inmates receive the same meal, and all breakfast items conform
to the common-fare program. The plaintiff does not dispute this. Def.’s Stmt. ¶ 12;
Def.’s Ex. 1 (Jackson Aff.) ¶ 13.
                                              6
defendant again informed him that the plaintiff had not been approved to receive

common fare meals. Def.’s Stmt. ¶¶ 8-9; Pl.’s Stmt. ¶ 8. The plaintiff continued to

receive and refuse regular meal trays for lunch and dinner on September 25 and 26.

Def.’s Stmt. ¶ 4; Pl.’s Stmt. ¶ 10. The defendant does not recall whether he was informed

that the plaintiff had refused regular meal trays from September 22 to September 27.6

Def.’s Stmt. ¶ 17; Def.’s Ex. 1 (Jackson Aff.) ¶ 15.

          On September 26, the plaintiff submitted a written Inmate Request to the

defendant regarding the common fare meals he was supposed to receive. Def.’s Stmt. ¶

10; Pl.’s Stmt. ¶ 11. The next day, September 27, he spoke to his unit manager about the

issue, and he began receiving common fare meals for lunch and dinner. Def.’s Stmt. ¶

11; Pl.’s Stmt. ¶ 12. On September 29, he received a response to his Inmate Request

from Food Service Supervisor Kulp stating that he had been added to the approved list

for common fare meal service. Def.’s Stmt. ¶ 11, Pl.’s Stmt. ¶ 13. The defendant never

spoke directly with the plaintiff or had any personal interaction with him. Def.’s Stmt. ¶

14; Pl.’s Stmt. ¶ 14; Def.’s Ex. 1 (Jackson Aff.) ¶ 6.

   III.       Analysis

          The defendant argues that he is entitled to summary judgment because the

plaintiff’s First Amendment claim fails on the summary judgment record. Def.’s Mem. at

6. Specifically, he argues that the failure to provide the plaintiff with common fare meals




          6
         The plaintiff argues that the log book entries, which he attached to his
opposition, show that the defendant was, in fact, informed that he had refused regular
meal trays. Pl.’s Mem. at 8; Pl.’s Ex. 3. However, those entries only state that the
defendant was contacted about the plaintiff’s request for a common fare meal on
September 23 and September 26. They do not indicate whether the defendant was
informed of the plaintiff’s refusal of regular meals.
                                              7
from September 23 to September 26 was, at most, negligent conduct which placed a de

minimis burden on the plaintiff’s ability to practice his religion. Id. I agree and,

therefore, GRANT summary judgment for the defendant.

       The Free Exercise Clause of the First Amendment requires that government

officials respect, and avoid interference with, the religious beliefs and practices of the

people. Cutter v. Wilkinson, 544 U.S. 709, 719 (2005). “Prisoners have long been

understood to retain some measure of the constitutional protection afforded by the First

Amendment’s Free Exercise Clause.” Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir.

2003). “Balanced against the constitutional protections afforded prison inmates,

including the right to free exercise of religion, [however,] are the interests of prison

officials charged with complex duties arising from administration of the penal system.”

Id. (quoting Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir. 1990)). Therefore, a

prisoner’s free exercise claim is “judged under a ‘reasonableness’ test less restrictive than

that ordinarily applied to alleged infringements of fundamental constitutional rights.” Id.

(quoting Farid v. Smith, 850 F.2d 917, 925 (2d Cir. 1988)). A government action

challenged under the Free Exercise Clause “passes constitutional muster if it is

reasonably related to legitimate penological interests.” Salahuddin v. Goord, 467 F.3d

263, 274 (2d Cir. 2006) (quoting O’Lone v. Est. of Shabazz, 482 U.S. 342, 349 (1987)).

       In Salahuddin, the Second Circuit stated that, to state a plausible free exercise

claim, “[t]he prisoner must show at the threshold that the disputed conduct substantially

burdens his sincerely held religious beliefs,” although it did not definitively so rule. 467

F.3d at 274–75 & n.5; see also Kole v. Lappin, 551 F. Supp. 2d 149, 154 (D. Conn. 2008)

(inmate must show that disputed policy substantially burdens sincerely held religious



                                              8
beliefs). “A substantial burden exists where the [government] ‘puts substantial pressure

on an adherent to modify his behavior and to violate his beliefs.’” Forde v. Zickefoose,

612 F. Supp.2d 171, 177 (D. Conn. 2009) (quoting Jolly v. Coughlin, 76 F.3d 468, 477

(2d Cir. 1996)). In evaluating whether the prisoner has made this showing, this Court

does not “evaluate the objective reasonableness of the prisoner’s belief . . .” Ford, 352

F.3d at 590. Rather, the Court’s “scrutiny extends only to whether [the prisoner]

sincerely holds a particular belief and whether the belief is religious in nature.” Id.

(internal quotations omitted).

       More recently, the Second Circuit has made clear that the issue of whether the

prisoner must make this threshold showing remains undecided. See Holland v. Goord,

758 F.3d 215, 220 (2d Cir. 2014); see also Williams v. Morton, 343 F.3d 212, 217 (3d

Cir. 2003) (declining to apply substantial burden test). Nevertheless, district courts in

this Circuit continue to apply the substantial burden test in analyzing free exercise claims.

See, e.g., Jones v. Annucci, No. 16-CV-3516 (KMK), 2018 WL 910594, **13-14 & n.8

(S.D.N.Y. Feb. 14, 2018) (applying substantial burden test to inmate’s claim that prison

officials prohibited him from attending religious services; “This Court . . . will proceed

under the assumption that the substantial burden test is still valid.”).

       If the prisoner states a plausible free exercise claim, the defendant then bears the

limited burden of showing that the challenged conduct was reasonably related to

legitimate penological interests. Salahuddin, 467 F.3d at 275; Turner v. Safley, 482 U.S.

78, 89 (1987). The Court examines a prisoner’s free exercise claim with deference to the

prison administrator. Forde, 612 F. Supp.2d at 180. Thus, the burden remains with the

prisoner to show that the concerns articulated by the government actor were “irrational.”



                                               9
Salahuddin, 467 F.3d at 275 (internal quotations omitted); see also Shakur v. Sieminski,

No. 3:07-CV-1239 (CFD), 2009 WL 2151174, *7 (D. Conn. Jul. 15, 2009) (court must

balance religious right of prisoner against legitimate interest of officials in maintaining

institutional security).

        In this case, the plaintiff claims that the denial of common fare meals from

September 23 to September 26 violated his right freely to exercise his Rastafarian

religion. Pl.’s Mem. at 5. The Second Circuit has held that a prisoner’s First

Amendment right freely to exercise his religion includes the right “to receive diets

consistent with [his] religious scruples.” Benjamin v. Coughlin, 905 F.2d 571, 579 (2d

Cir. 1990) (quoting Kahane v. Carlson, 527 F.2d 492, 495 (2d Cir. 1975)); see also

Refaat El Badrawi v. United States, No. 07-CV-1074 (JCH), 2011 WL 13086946, *4 (D.

Conn. May 16, 2011). “[T]o deny prison inmates the provision of food that satisfies the

dictates of their faith does unconstitutionally burden their free exercise rights.”

McEachin v. McGuinnis, 357 F.3d 197, 203 (2d Cir. 2004).

        At the same time, however, the Second Circuit has recognized that not every

possible restriction on a prisoner’s religious practices amounts to a First Amendment

violation. McEachin, 357 F.3d at 203 n.6. “There may be inconveniences so trivial that

they are most properly ignored. In this respect, this area of the law is no different from

many others in which the time-honored maxim ‘de minimis non curat lex’ applies.” Id.

Courts in this Circuit have applied this maxim to free exercise claims based on the failure

of prison officials to provide inmates with a limited number of religion-approved meals.

See Lewis v. Zon, 920 F. Supp.2d 379, 385 (W.D.N.Y. 2013) (“[I]t is well settled that the

periodic or temporary denial of religious meals does not constitute ‘substantial’



                                              10
interference with free exercise, and is insufficient to establish a First Amendment

claim”); Brown v. Graham, No. 9:07-CV-1353, 2010 WL 6428251, *15 (N.D.N.Y. Mar.

30, 2010) (interference with religious practices or beliefs must be more than

inconvenience); see also Hamilton v. Countant, No. 13-CV-669 (RA), 2016 WL 881126,

*4, *7 (S.D.N.Y. Mar. 1, 2016) (quoting McEachin, 357 F.3d at 203 n.6, and noting that

“[c]ourts in this district have refused to impose liability where a prisoner is denied a

limited number of meals that conform to his dietary restrictions . . . .”); Evans v. Albany

County Correctional Facility, No. 9:05-CV-1400 (GTS), 2009 WL 1401645, *7

(N.D.N.Y. May 14, 2009) (same); Tafari v. Annets, No. 06-CIV-11360 (GMD) (AJP),

2008 WL 2413995 *16 (S.D.N.Y. Jun. 12, 2008) (same).

       Whether on the basis of First Amendment “substantial burden” jurisprudence or

the more general legal principle of de minimis non curat lex mentioned in McEachin,

many courts have rejected First Amendment religious freedom claims based on isolated

or temporary denials of religion-approved meals. See Brandon v. Schroyer, No. 9:13-

CV-939 (TJM/DEP), 2016 WL 1638242, *17 (N.D.N.Y. Feb. 26, 2016) (denial of ten

religious meals during one-year incarceration term was not “constitutionally significant”

and did not violate plaintiff’s First Amendment rights); Watkins v. Donnelly, 551 F.

App’x 953, 960-61 (10th Cir. 2014) (denial of religious meals three times in one day was

de minimis burden on free exercise rights); Washington v. Afify, 968 F. Supp.2d 532, 538

(W.D.N.Y. 2013) (few isolated deprivations of religiously-mandated food do not give

rise to First Amendment claim); Evans, 2009 WL 1401645, *8 (denial of religious meal

18 out of 354 times did not substantially burden plaintiff’s religious beliefs); Thomas v.

Picio, No. 04-CIV-3174 (KMW) (RLF), 2008 WL 820740, *6 n.8 (S.D.N.Y. Mar. 26,



                                             11
2008) (denial of kosher meals for one day did not substantially burden free exercise

rights); Norwood v. Strada, 249 F. App’x 269, 272 (3d Cir. 2007) (denial of seven

consecutive religious meals did not substantially burden plaintiff’s free exercise rights).

        In this case, the plaintiff alleges that, after he was transferred to Corrigan, he was

denied common fare meals for lunch and dinner from September 23 to September 26. As

noted, even on those days, the breakfast meal satisfied his religious beliefs. Construing

the plaintiff’s allegations as true, he was denied a total of eight common fare meals over

four days. After he submitted an Inmate Request on September 26, the plaintiff began

receiving common fare meals within twenty-four hours. Based on this evidence, the

Court concludes that the interference with the plaintiff’s First Amendment right freely to

exercise his religion was de minimis. No reasonable jury could conclude that the denial

of eight common fare meals over a four-day period substantially burdened the plaintiff’s

ability to practice his religion.

        Moreover, the plaintiff has failed to establish that the defendant’s failure to

provide him with common fare meals on those dates was anything more than negligence

or administrative error committed in connection with his transfer to a new facility.

“[D]amages claims based solely on the negligent infringement of a prisoner’s right to

religious freedom are not actionable under . . . the First Amendment . . .” Hamilton, 2016

WL 881126, *4 (citing Guillory v. Ellis, No. 11-CV-600 (MAD), 2014 WL 4365274, *9

(N.D.N.Y. Aug. 29, 2014)); see also Riehl v. Martin, No. 9:13-CV-439 (GLS/TWD),

2014 WL 1289601, *10 (N.D.N.Y. Mar. 31, 2014) (conduct amounting to nothing more

than negligence is not actionable under First Amendment). The evidence in the record

shows that the defendant denied the plaintiff common fare meals from September 23 to



                                              12
September 26 because the plaintiff was not on the approved list of common fare meal

recipients. Although the plaintiff contends that he notified Corrigan staff upon arrival of

his need for common fare meals and that the defendant was notified on at least two

occasions about his request for such meals, there is no evidence suggesting that the

defendant intentionally disregarded the plaintiff’s requests or knowingly served him

regular meals despite his religious requirements. See Riehl, 2014 WL 4365274, *10

(record does not support finding that presence of chametz in plaintiff’s meal at first Seder

was result of established prison policy or intentional disregard of plaintiff’s right to

receive religious-approved meal). Once the plaintiff filed the Inmate Request regarding

the deprivation of such meals, he was added to the approved list, and the defendant began

serving him common fare meals. At most, the plaintiff has established negligence on the

part of the defendant for his failure to either (a) immediately approve the plaintiff for the

common fare program, if that even was his responsibility (a point the defendant disputes),

or (b) take more swift action to ensure he was approved for common fare meals after the

plaintiff communicated to him through another officer that he required such meals.

Regardless, neither of these claims are sufficient to establish a First Amendment

violation. See Odom v. Dixion, No. 04-CV-889F (LGF), 2008 WL 466255, *11

(W.D.N.Y. Feb. 15, 2008) (denial of seven kosher meals over five-day period resulting

from administrative error did not warrant relief under § 1983); Gallagher v. Shelton, 587

F.3d 1063, 1070 (10th Cir. 2009) (defendants’ failure on two occasions to timely approve

requests for religious accommodations amounted “at most, [to] isolated acts of

negligence” and did not violate First Amendment); Lovelace v. Lee, 472 F.3d 174, 201

(4th Cir. 2006) (“[n]egligent acts by officials causing unintended denials of religious



                                              13
rights do not violate the Free Exercise Clause”). Because the evidence shows that the

plaintiff was, at most, denied eight common fare meals after being transferred to a new

facility and before he had been added to the common fare meal list and that Corrigan

officials took immediate action to correct the problem once the plaintiff filed his Inmate

Request, no reasonable jury could conclude that the defendant violated the plaintiff’s

right freely to exercise his religion.

    IV.       Conclusion

    The Court GRANTS the defendant’s motion for summary judgment (ECF No. 24).

The clerk is directed to enter judgment in favor of the defendant and close this case.

          It is so ordered.

          Dated at Hartford, Connecticut this 1st day of November 2018.



                                                                          /s/
                                                                          Michael P. Shea
                                                               United States District Judge




                                             14
